 In the Matter of THE STANDARD PRINTING COMPANY, INC., EMPLOYERandAMALGAMATED LITHOGRAPHERS OF AMERICA, CIO, PETITIONERCase No. 9-RC-192.-DecidedNovember 17, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*1Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.z'Chairman Herzog and Members Houston and Murdock.1The Employer moved that the Board set out in its findings the date as of which it wasdetermined that the Petitioner had made a sufficient showing of interest in support of itspetition,and that the petition be dismissed if, at any time between its filing and the dateof the hearing,a sufficient showing of interest was lacking.The motion is hereby denied.We have repeatedly held that the question of whether or not a Petitioner has made aprimafacieshowing of interest is an administrative matter not subject to direct or col-lateral attack.Matter of Amos Molded Plastics Division of Amos Thompson Corpora-tion, 79N. L.R. B. 201. The Employer also moved to dismiss the petition for wantof prosecution,contending that, although the petition was filed on June 29, 1948, thehearing was not held until September 7, 1948. This motion is likewise denied2The Employer'smotion to dismiss the petition on the basis ofMatter of AdvancePattern Company,79 NL R. B. 209,ishereby denied.The Board recently recon-sidered theAdvance Patterncase and vacated the original decision.Matter of AdvancePattern Company,80 N. L.R. B. 29.80 N. L. R. B., No. 74.338 THE STANDARD PRINTING COMPANY, INC.3394.The appropriate unit:The Petitioner seeks a unit composed of all lithographic employeesin the Employer's lithographic department,s excluding guards, pro-fessional employees, and supervisors as defined in the Act.The Em-ployer is in agreement with the Petitioner with respect to the unitsought, with the exception of the multilith press operator, whom thePetitioner would include in the unit and the Employer would excludetherefrom.The Board has frequently considered the peculiar skills and tech-niques incident to the lithographic or offset process, and has held that,absent unusual circumstances, all employees engaged in the litho-graphic process form a cohesive unit appropriate for the purposes ofcollective bargaining.4The record in this case clearly indicates thatthe multilith press, although apparently simpler to operate than mostoffset presses, and although generally producing an inferior quality oflithographic printing, is in every essential respect a lithographic press.5It can be operated by an experienced offset pressman without anyadditional training.It employs the same basic offset principle 6 com-mon to the entire lithographic family and uses substantially the sameinks and acids in its operation.Recognizing these facts, the Boardhas in the past included multilith press operators in the traditionallithographic unit.7Although it appears that the multilith pressoperator is directly supervised by the plant superintendent, whereasthe other employees in the lithographic department are under the im-mediate direction of the lithographic foreman, the record revealsthat the latter exercises little discretion and refers all but routinematters to the plant superintendent.8Thus, all employees engaged8 The record discloses no previous bargaining history involving employees in the Em-ployer's lithographic department.4Matter of Commercial PrintingCo,73 N. L.R. B. 159;Matter of Commercial Printers,Inc.,74 N. L. R.B. 1135,Matter of Manz Corp.,79 N. L.R. B. 211.5The limited extent to which the multilith press has apparently been integrated intothe Employer's printing department and the physical separation of the multilith fromthe lithographic department in no way alter the plain fact that the multilith is a litho-graphic press.Moreover,it should be noted that although other unions representingemployees in the printing department have collective bargaining agreements with theEmployer,none of these unions has sought or is now seeking to represent the operatorof the multilith press.For a detailed analysis of the offset or lithographic type of printing,see the discussioncontained inMatter of Con P. Curran Printing Co., 57N. L. R. B. 185, at p. 188.'Matter of Ross-CouldCo., 56 N. L. R. B. 1176.sAt the hearing,the Petitioner contended that the working foreman in the lithographicdepartment be excluded from the requested unit on the ground that he is a supervisorwithin the meaning of the Act.Petitioner later abandoned this contention.The recordshows that the foreman is essentially a working employee,carrying on his duties asoffset pressman on a full-time basis and under working conditions and privileges sub-stantially similar to those applicable to all other employees in the lithographic depart-817319-49-vol. 80-23 340DECISIONSOF NATIONALLABOR RELATIONS BOARDin the lithographic process at the Employer's plant, including themultilith operator, are, in fact, under the common supervision of theplant superintendent.In view of the foregoing, we shall include the classification of mul-tilith press operator in the unit hereinafter found appropriate.We find that all employees of the Employer's lithographic depart-ment, including offset pressmen, assistant pressmen, plate maker, as-sistant plate maker, multilith operator, and the lithographic foreman,but excluding guards, professional employees, and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Ninth Region and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for the purposes ofcollective bargaining, by Amalgamated Lithographers of America,CIO.ment.He has no authority to hire, discharge, promote, discipline, or lay off employeesin the lithographic department, or effectively to recommend any such action, and, at thevery most, is vested with only extremely limited powersof direction.In these circum-stances, the foreman will be included in the unit herein found appropriate.